Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gillian Gardner on 28 February 2022.

The application has been amended as follows: 


	In instant claim 9, replace “the light rare earth element comprising cerium, lanthanum, mischmetal, or any combination thereof” with “the light rare earth element comprising cerium, lanthanum, mischmetal comprising 47-70 wt% cerium and 25-45 wt% lanthanum, or any combination thereof”
In instant claim 9, replace “(ii) the particles of the unreacted light rare earth element” with “0.01-5 vol% of particles of the unreacted light rare earth element precursor compound comprising the light rare earth element”
	In instant claim 21, change “from10 nm” to “from 10 nm”


Allowable Subject Matter
Claims 1-6, 8-13 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant claims 1-6, 8, 20 and 21 are directed to a composition as set forth in the instant claims.  The closest prior art of record is the article titled “Effect of Processing Parameters on Microstructure and Mechanical Properties of an Al-Al11Ce3-Al2O3 In-Situ Composite Produced by Friction Stir Processing” by Chen et al as set forth in the office action mailed 8/13/2021. Chen discloses an alloy comprising Al-Al11Ce3-Al2O3, i.e. an alloy comprising (i) a light metal comprising aluminum and (ii) an intermetallic of the light metal and cerium, wherein the Al2O3 has an average size of ~10 nm (Chen, abstract, page 514 “II. Experimental”), i.e. a plurality of nanoparticles comprising an oxide of the light metal wherein the nanoparticles have an average size within the claimed range of 10 nm to 500 nm, and the volume fraction of Al2O3 is 0.08 (Chen, page 515, “B. Microstructure after FSP”), i.e. 8% by volume.  Chen differs from the instant claims at least in that, as set forth in the declaration filed 1/11/2022, the alloy of Chen does not possess the instantly claimed limitation of “where at least a portion of the intermetallic is present as eutectic colonies with a fishbone structure.”
Instant claims 9-13 and 15-19 are directed to making the allowable product of instant claim 1 and are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738